department of the treasury commissioner tax_exempt_and_government_entities_division internal_revenue_service washington d c jul l l pc’ tj r js uniform issue list legend taxpayer a ira x amount m financial advisor s company n company j account g policy b dear this is in response to your letters dated date date date and date in which you request a waiver of the 60-day ira rollover requirement contained in sec_408 of the internal_revenue_code code’ the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a age asserts that on date she received a distribution of amount m from ira x and that her failure to accomplish a rollover of amount m page within the 60-day period prescribed by sec_408 of the code was due to errors on the part of her financial advisor taxpayer a maintained an individual_retirement_annuity ira ira x with company n during the first week of date taxpayer a discussed with her financial advisor financial advisor s transferring the proceeds held in ira x to a new ira held with company j taxpayer a and her spouse have been clients of financial advisor s for the last five years after receiving confirmation from taxpayer a to go ahead with the process financial advisor s proceeded to fill out the company j application on behalf of taxpayer a on date taxpayer a received a distribution of amount m from ira x company n mailed the check directly to taxpayer a to her home address taxpayer a deposited this check into her bank account account g on date taxpayer a wrote a personal check from account g to company j for amount m and delivered it to financial advisor s to place in an ira with company j in the name of taxpayer a financial advisor s completed the company j application on taxpayer a's behalf but he checked the box to set up the account submitted for taxpayer a as a non-qualified account by mistake policy b registered to taxpayer a was issued on date as a non-ira annuity financial advisor s did not realize the mistake he made until reviewing accounts on date financial advisor s immediately placed a call to company j’s service team on the same day and discussed the mistake that had been made company j could not change the plan type from non-qualified to a qualified ira because the 60-day period had expired based on the facts and representations you request a ruling that the internal_revenue_service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distribution of amount m sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers for whose benefit the ira is maintained if sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual rage i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the 60' day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the rollover provisions of sec_408 do not apply to any amount required to be distributed under sec_408 sec_408 of the code provides that the secretary may waive the day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the internal_revenue_service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred consistent with her assertion that her failure to accomplish a rollover of amount the information presented and documentation submitted by taxpayer a is rave m within the 60-day period prescribed by sec_408 of the code was due to an error on the part of financial advisor s therefore pursuant to sec_408 of the code the internal_revenue_service hereby waives the 60-day rollover requirement with respect to the distribution of amount m from ira x pursuant to this ruling letter taxpayer a is granted a period of days from the date of the issuance of this letter_ruling to contribute amount m to a rollover ira provided all other requirements of code sec_408 except the 60-day requirement are met with respect to such contribution amount m will be considered a valid rollover_contribution within the meaning of sec_408 of the code no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent lf you have any questions please contact xxxxxxxxxxxxxxxxxxxxxkx by phone at xxxxxx or fax at sincerely yours laura b warshawsky manager employee_plans technical group deleted copy of ruling letter notice of intention to disclose a é mebane enclosures
